Hon. Joe Resweber                   Opinion No. M- 223
County Attorney                                    in
Harris County Courthouse            Rer Authority of the Harris
Houston, Texas 77002                     County Hospital District
                                         to sped public funds to
                                         pay transportationand
                                         other costs for recruit-
                                         ing and int0rviewing
                                         prospectiveemployees
Dear Mr. Resweberz                       and related question.

          You havq requested this office.to issue~a legal
opinion on the following two questioner

          "'1. Can the Harris Hospital District
     spend public funds to pay transportationand
     other costs for the purpose of recruiting and
     interviewingprospectiveemployees?

             “‘2.
                Does the Hospital District have
     the authority to spend public funds to pay
     moving and other cwta for moving employees...
     hired by the Administrator?@"

             Your quastion No. 1.                   _

          The Harris County Hospital District was created under
the prwisions of Article 4494n, Vernon's Civil Statutes. Sec-
tion 5 of saia Article provides for inBoard of Hospital Managers
who "shall aDdnt a qeneral manager (administrator)who 'shall
supervise ali-of the-work and activities of,the District, and
have general direction of the affaira of the District. . . . I”
It further provides that the Board of Managers shall have the
authority to employ such doctora, nurses, techniciansand other
employaes of every kind ana character as msy be aavisable for

                             -1068-
Hon.   Joe Resweber, page 2 (~-223)



the efficient operation of the hospital system." By virtue
of the express power of the Board of Hospital Managers to hire
necessary personnel, it has the implied power to do what is
reasonable and necessary to perform such duty. This office has
unifotiy stated that the determinationof what constitutes
reasonable and necessary expenses is a question of fact and
is to be determined, in the first instance,by the state agency
involved. Attorney  General's Opinions Nos. O-995 (19391, +3670
(1941) and V-607 (1948).

          This office ii Attorney General's Opinion O-6766
(1945) statea that a member of the Board of the Texas State
Library and Historic61 Commission,when authorized by the Board
to interview applicants for the position of State Librarian,
would be engaged in "State business*'when traveling for that
purpose.

          It is therefore our opinion that the Harris County
Hospital District, if it finds that it is reasonable and nec-
essary in order to secure its required staff, may pay trans-
portation and other traveling expenses of its personnel when
traveling for the purpose of recruiting and interviewing
prospectiveemployees.

          We point out, hwever,  that the Hospital District is
not authorized to pay the traveling expenses of applicants for
positions in the hospital. The trips to Houston by prospective
employees for the purpose of being interviewedwould not con-
stitute "State business" as they are neither egents or employees
of the Hospital District. The payment of euch traveling expense
would constitute the granting of public money or thing of value
to an individual,which is expressly prohibitedby Section 52
of Article III of the Texas Constitution. Accord, Attorney Gen-
eral's Opinion O-6766 (1945).

            Your queetion No. 2.

          We can find no provision in Article 4494n, Vernon's
Civil Statutes, authorieing the Hospital District to spend
public funas to pay moving and other costs for moving employees
hired by the District. In Attorney General's Opinion O-4537
(1942) it was held that the Texas National Guard Armory Board

                            -1@59-
Hon. Joe Resweber, page 3 (M-223)



was not authorized to pay the expenses of its Secretary in
moving personal household effects from one city to another.

          The Constitution of Texas expressly prohibits any
political subaivision of the State:to lend its credit or grant
public money or thing of value in aid of any individual. Tex.
Const. Art. III, Sec. 52. Unless compensationis provided by
law for an official service required to be performed, and the
amount fixed by law, none can lawfully be charged ,therefor.
Nueces Countv v. Currinston. 139 Tex. 297, 162 S.W.Zd 687 (1942).

          By virtue of the above authoritieswe.answer your
second question in the negative.

                    SUMMARY

          The Harris County Hospital District may
     spend public money to pay the reasonable ana
     necessary travel expenses of its personnel in
     recruiting and interviewing prospectiveemployees.

           The Hospital District is not authorized to
     pay the traveling expenses, to Houston or else-
     where, of applicants for positions in the hospital.

          The Hospital District is not authorized to
     spend public money to pay moving and other costs
     for mwing employees hired by ths District. Sec-
     tion 52 of Article III, Texas Constitution. At-
     torney,General's Opinion O-4537 (1942).

                                    truly yours,

                                          !h    lLi2EL
                                        C. MARTIN
                                    ney General of Texas

Prepared by Jack Sparks
Assistant Attorney General



                             - 1070 -
.   -

        Hon. JOT Resweber, page 4 m-223)



        APPRWRD   I
        OPINION CCMMITTER

        Hawthorne Phillips, Chairum
        Kerns Taylor, Co-Cheirnmn
        W. V. Oeppert
        W. 0. Shultz
        Ralph Ra.sh
        John Grace

        A. J. CARUBBI, JR.
        Executive Assistant




                                  -1071-